DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Applicant’s election without traverse of Invention I, claims 1-15, in the reply filed on 12/22/2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. 20140167050.

    PNG
    media_image1.png
    774
    535
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    411
    496
    media_image2.png
    Greyscale


Regarding claim 1, fig. 1-3 of Jin discloses a display apparatus, comprising: 
a base substrate 10 including a display area 2 (light emitting area is display area) and a peripheral area 1/3 (non-light emitting areas - which are peripheral to area 2); 
a conductive layer 120 formed on the base substrate 10 in an entirety of the peripheral area 1 and the display area 2 (see par [0046] - active layer 120 is formed on substantially the entire area of the bottom substrate 10 – note this would necessary includes forming layer 120 on an entirety of the peripheral area 1 and the display area 2); 
a buffer layer 15 on the conductive layer 120; 
a thin film transistor TFT on the buffer layer in the display area (see the buffer layer 15 in the display area and the TFT is on the buffer layer 15); 
an electrode (combination of 161d and portion of 21 in via hole of 17) in a contact hole (see region wherein 161d exist is a contact hole in 15) that is formed through the buffer layer 15 to expose a side surface (top side surface) of the conductive layer 120 in the peripheral area 1, the electrode (combination of 16d and portion of 21 in via hole of 17) making contact the conductive layer 122d (which is part of 120); 
an insulating pattern (side surface of 15 in contact hole is a insulating hole pattern) in the contact hole on the electrode (side surface of 15 is on side surface of 161d which is part of the electrode); and 
a wiring (flat portion of 21) on the insulating pattern and electrically connected to the electrode. 

Regarding claim 2, fig. 3 of JIn discloses wherein the electrode is coupled to a ground voltage or a constant voltage (there exist a coupling and this is necessary the case as gate voltage is a constant and 

    PNG
    media_image3.png
    383
    338
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    569
    731
    media_image4.png
    Greyscale


Regarding claim 3, fig. 5 of Jin discloses wherein: the peripheral area includes a pad area 165 in which a pad portion (portion of 165 in H2 connected to 140) electrically connected to a driving unit (a gate driving unit – par [0041]) is disposed (pad portion of 165 is dispose in fig. 5 and is electrically connected to gate driving unit via 140), and a folding area (area of 161d which makes a fold into the contact from top of layer 15 and it is area) between the pad portion and the display area, and the contact hole is in the folding area (this is no since 161d take shapes of contact hole). 

Regarding claim 4, fig. 3 of Jin discloses wherein the buffer layer 15 is not present in the folding area (area of 161d is separate from 15 and 15 is present in 161d). 

Regarding claim 5, fig. 3 of Jin discloses wherein the insulating pattern (side wall pattern of 15) covers a portion (covers side surface of 161d which is) where the buffer layer 15 is not present in the folding area (because 161d is electrode and 15 is insulating material). 

Regarding claim 11, Jin discloses claim 1, but does not discloses wherein the contact hole is formed by removing a portion of the base substrate. 

    PNG
    media_image5.png
    407
    536
    media_image5.png
    Greyscale

However, fig. 9 shows forming step of forming the contact hole. Note that the processing of forming would have necessary require pre-clean to remove contamination and the substrate would have to go into an etcher and wet or dry clean and the substrate would be on a chuck and substrate holder and the substrate would be robotically handle and the forming steps would have removed a portion such as even a few angstroms on the bottom surface and side surface during the cleaning and 

Regarding claim 12, fig. 3 of Jin discloses wherein the thin film transistor includes an active pattern, a gate electrode 141, a source electrode 161s and a drain electrode 161d, and the display apparatus further comprises: a gate insulating layer disposed between the active pattern and the gate electrode; and an interlayer insulating layer 17 between the gate electrode 141 and the source 161a and drain electrodes 161d. 

Regarding claim 13, fig. 3 of Jin discloses further comprising: a via insulating layer 17 on the source and drain electrode; a first electrode 21 (flat portion of 21) on the via insulating layer and electrically connected to the drain electrode 161d; a light emitting layer 23 on the first electrode; and a second electrode 22 on the light emitting layer. 

Regarding claim 14, fig. 3 of Jin discloses wherein the via insulating layer 17 covers the wiring (see 17 covers the bottom of flat 21). 

Regarding claim 15, fig. 3 of Jin discloses wherein the electrode extends to an upper surface of the interlayer insulating layer 17, and the wiring (flat portion of 21) contacts the electrode (combination of 16d and portion of 21 in via hole of 17) on the interlayer insulating layer 17 . 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JIn.
Regarding claim 6, JIn discloses claim 1, and Jin discloses wherein the conductive layer is a   doped amorphous silicon layer (par [0065] - semiconductor layer 102 includes a semiconductor material, and par [0073] - the semiconductor layer 12 exposed by the drain contact hole Hd may each be doped with high-concentration impurities, thereby forming an source area 122s and a drain area 122d). 
Jin does not disclose that the doped amorphous silicon layer is an n+ doped amorphous silicon layer.
However, it would have been obvious to form an apparatus of Jin comprising an n+ doped amorphous silicon layer in order to form a N type TFT instead of a P-type TFT.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. 20170170206 in view of KWON et al. 20140117342.


    PNG
    media_image6.png
    536
    1085
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    628
    720
    media_image7.png
    Greyscale


Regarding claim 1 of Lee discloses a display apparatus, comprising: 
a base substrate (210,220,230,240) including a display area and a peripheral area (non-display area/GIP area);
a conductive layer (as labeled by examiner above and including 153/151/160, which is conductive layer directly above 140) on the base substrate in the peripheral area and the display area; 
a buffer layer 140 on (the bottom of) the conductive layer; 
a thin film transistor T on the buffer layer 140 in the display area; 

an insulating pattern (pattern portion of  270) in the contact hole on the electrode; and 
a wiring 153/151 (each a wiring) on (on the bottom of) the insulating pattern 270 and electrically connected to the electrode. 
Lee does not disclose that the conductive layer is formed on the base substrate in an entirety of the peripheral area and the display area.
 However, par [0065] of Kwon disclose a process of forming an conductive layer comprises form the a non-transparent metal having high conductivity (a conductive laer), such as Cr, Mo, Ta, Cu, Ti, Al or Al alloy may be deposited on the entire substrate 110 by the sputtering process and then etched, thereby forming a source electrode 114 and a drain electrode 115, which are electrically connected to the semiconductor layer 112 through the contact holes, on the display part, and a pad 117 on the outer part.
In view of such teaching, it would have been obvious to form a display apparatus of Lee comprising wherein the conductive layer is formed on the base substrate in an entirety of the peripheral area and the display area such as taught by Kwon in order to deposit on the entire substrate by sputtering process and then etched, thereby forming different kind of desired electrodes such source electrode, a drain electrode, pad and any other the conductive parts as desired with one step processing.


Regarding claim 2, the resulting structure would have been one wherein the electrode is coupled to a constant voltage (such as gate voltage which is at some constant). 

Regarding claim 3, fig. 7 and fig. 10 of Lee discloses wherein: the peripheral area includes a pad area (area of 280) in which a pad portion (top portion of 280) electrically connected to a driving unit (T) is disposed, and fig. 10 of Lee discloses a folding area (area of CH4/CH5) between the pad portion and the display area, and the contact hole is in the folding area. 

Regarding claim 4, fig. 7 of Lee discloses wherein the buffer layer 140 is not present in the folding area (CH4/CH5). 

Regarding claim 5, fig. 7 of Lee discloses wherein the insulating pattern 270 covers a portion where the buffer layer is not present in the folding area (CH4/CH5). 

 Regarding claim 7, Lee discloses wherein the base substrate includes a first polyimide layer (par [0049] – 210 PI), a barrier film layer 220 on the first polyimide layer, and a second polyimide layer 240 (par [0052] - PI (polyimide)) on the barrier film layer. 

Regarding claim 8, fig. 7 of Lee discloses wherein the base substrate further includes a second conductive layer 280 disposed between the barrier film layer and the second polyimide layer or between the barrier film layer and the first polyimide layer, and the second conductive layer 280 is exposed by the contact hole, and the second conductive layer contacts the electrode. 



Regarding claim 10, fig. 7 of Lee (as labeled by examiner above) discloses wherein the contact hole is formed through the conductive layer so as expose a side surface of the conductive layer, and the side surface of the conductive layer contacts the electrode (see at the top of contact hole where 151 and 153 bend into the contact hole). 

Regarding claim 11, fig. 7 of Lee discloses wherein the contact hole is formed by removing a portion of the base substrate (see 240/230 are removed). 

Regarding claim 12, fig. 7 of Lee discloses wherein the thin film transistor includes an active pattern, a gate electrode, a source electrode and a drain electrode, and the display apparatus further comprises: a gate insulating layer disposed between the active pattern and the gate electrode; and an interlayer insulating layer (portion of 270) between the gate electrode and the source and drain electrodes. 

Regarding claim 13, fig. 7 of Lee discloses further comprising: a via insulating layer 180 on the source and drain electrode; a first electrode 185 on the via insulating layer and electrically connected to the drain electrode; a light emitting layer 203 on the first electrode; and a second electrode 270 on the light emitting layer. 



Regarding claim 15, fig. 7 of Lee discloses wherein the electrode extends to an upper surface of the interlayer insulating layer (portion of 270 at top of contact hole is upper surface and bottom portion of 270 at the bottom of contact hole is lower surface), and the wiring (each of 151/153) contacts the electrode on the interlayer insulating layer 270.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829